Material questions of fact remain as to whether the plaintiff John R. Elter suffered a "serious injury” as defined by Insuranee Law § 5102 (d) and whether the injury was proximately caused by the accident (see, Beckett v Conte, 176 AD2d 774; Petrone v Thornton, 166 AD2d 513; Gokey v Castine, 163 AD2d 709; Partlow v Meehan, 155 AD2d 647; Insurance Law § 5102 [d]). Accordingly, the Supreme Court properly denied the plaintiffs’ motion for partial summary judgment on these issues. Miller, J. P., Ritter, Krausman and McGinity, JJ., concur.